DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WALTER J. SHELTZ,
                             Appellant,

                                    v.

         WALLSTREET MORTGAGE AND REALTY, INC., and
                  MARISSA GARONE-RIZZO,
                        Appellees.

                              No. 4D21-977

                          [November 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No. 50-2019-CA-
009160-XXXX-MB.

   James S. Telepman of Cohen, Norris, Wolmer, Ray, Telepman,
Berkowitz & Cohen, North Palm Beach, for appellant.

  James D. Tittle and Mark D. Kairalla of Tittle, Kairalla & Logan, P.L.,
West Palm Beach, for appellees.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.